Exhibit 10.1

EXECUTION COPY

 

 

$1,416,000,000

CREDIT AGREEMENT

Dated as of

August 22, 2008

among

CME GROUP INC.,

as Borrower,

The Lenders Party Hereto,

and

BANK OF AMERICA, N.A,

as Administrative Agent,

UBS SECURITIES LLC,

BMO CAPITAL MARKETS, and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents

 

 

BANC OF AMERICA SECURITIES LLC,

and UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

           DEFINITIONS    1

1.01

   Defined Terms    1

1.02

   Classification of Loans and Borrowings    15

1.03

   Terms Generally    15

1.04

   Accounting Terms; GAAP    15

ARTICLE II

           THE CREDITS    16

2.01

   Term Loan    16

2.02

   Revolving Commitments    17

2.03

   Loans and Borrowings    17

2.04

   Requests for Borrowings    17

2.05

   Funding of Borrowings    18

2.06

   Interest Elections    19

2.07

   Termination and Reduction of Revolving Commitments    20

2.08

   Repayment of Loans: Evidence of Debt    21

2.09

   Prepayment of Loans    21

2.10

   Fees    22

2.11

   Interest    22

2.12

   Alternate Rate of Interest and Illegality    23

2.13

   Increased Costs    24

2.14

   Break Funding Payments    25

2.15

   Taxes    26

2.16

   Payments Generally: Pro Rata Treatment; Sharing of Set-offs    27

2.17

   Mitigation Obligations: Replacement of Lenders    28

2.18

   Reserves on Eurodollar Rate Loans    29

2.19

   Increase in Commitments    30

ARTICLE III

           REPRESENTATIONS AND WARRANTIES    31

3.01

   Organization    31

3.02

   Authorization; Enforceability    31

3.03

   No Conflicts, etc    31

3.04

   Financial Statements; No Material Adverse Change    32

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.05

   Litigation    32

3.06

   Governmental Approvals    32

3.07

   Investment Company Act    32

3.08

   Taxes    32

3.09

   ERISA Compliance    33

3.10

   Margin Regulations    33

3.11

   Compliance with Laws    33

ARTICLE IV

           CONDITIONS    34

4.01

   Effective Date    34

4.02

   Extension of Credit    36

ARTICLE V

           AFFIRMATIVE COVENANTS    36

5.01

   Financial Statements and Other Information    36

5.02

   Notice of Default or Event of Default    38

5.03

   Maintenance of Existence    39

5.04

   Payment of Tax Obligations    39

5.05

   Maintenance of Insurance    39

5.06

   Books and Records; Inspection Rights    39

5.07

   Compliance with Laws    39

5.08

   Compliance with Environmental Laws    39

5.09

   Use of Proceeds    39

5.10

   Notice of Change in Debt Rating    40

ARTICLE VI

           NEGATIVE COVENANTS    40

6.01

   Consolidated Net Worth    40

6.02

   Subsidiary Indebtedness    40

6.03

   Liens    42

6.04

   Fundamental Changes    43

6.05

   Use of Proceeds    44

ARTICLE VII

           EVENTS OF DEFAULT    44

ARTICLE VIII

           ADMINISTRATIVE AGENT    46

8.01

   Appointment and Authority    46

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.02

   Rights as a Lender    46

8.03

   Exculpatory Provisions    46

8.04

   Reliance by Administrative Agent    47

8.05

   Delegation of Duties    47

8.06

   Resignation of Administrative Agent    48

8.07

   Non-Reliance on Administrative Agent and Other Lenders    48

8.08

   No Other Duties, Etc    49

8.09

   Administrative Agent May File Proofs of Claim    49

ARTICLE IX

           MISCELLANEOUS    49

9.01

   Notices    49

9.02

   Waivers; Amendments    52

9.03

   Expenses; Indemnity; Damage Waiver    53

9.04

   Successors and Assigns    55

9.05

   Survival    58

9.06

   Counterparts: Integration: Effectiveness    59

9.07

   Severability    59

9.08

   Right of Setoff    59

9.09

   Governing Law; Jurisdiction; Consent to Service of Process    59

9.10

   WAIVER OF JURY TRIAL    60

9.11

   Headings    60

9.12

   Confidentiality    60

9.13

   USA PATRIOT Act    61

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

    

Schedule 2.01

  —    Commitments

Schedule 3.06

  —    Governmental Approvals

Schedule 6.02

  —    Existing Indebtedness

Schedule 6.03

  —    Existing Liens

EXHIBITS:

    

Exhibit A

  —    Form of Assignment and Assumption

Exhibit B-1

  —    Form of Opinion of Borrower’s Counsel

Exhibit B-2

  —    Form of Opinion of the in-house counsel to the Borrower

Exhibit C

  —    Form of Borrowing Request/Interest Rate Election Request

Exhibit D-1

  —    Form of Revolving Loan Promissory Note

Exhibit D-2

  —    Form of Term Loan Promissory Note

Exhibit E

  —    Form of Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”), dated as of August 22, 2008, is made and
entered into by and among CME GROUP INC., a Delaware corporation (the
“Borrower”), the several banks, financial institutions and other entities from
time to time parties hereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders hereunder, or any successor administrative agent appointed
pursuant to Section 8.06.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Fee Letter” has the meaning set forth in the definition of “Fee Letters.”

“Applicable Margin” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

Applicable Margin

 

Pricing
Level

  

Debt Ratings S&P/Moody’s

   Commitment Fee     Eurodollar Rate +     Base Rate +   1    AA-/Aa3 or better
   0.25 %   1.00 %   0.00 % 2    A+/A1    0.25 %   1.125 %   0.125 % 3    A/A2
   0.25 %   1.25 %   0.25 % 4    A-/A3 or less    0.30 %   1.50 %   0.50 %

“Debt Rating” means, as of any date of determination, the ratings as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 4 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if there is only one

 

-1-



--------------------------------------------------------------------------------

Debt Rating, the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Borrower does not have any Debt Rating,
Pricing Level 4 shall apply.

Initially, the Applicable Margin shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(i). Thereafter,
each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

“Applicable Percentage” means, (i) with respect to the Revolving Credit Facility
and any Revolving Lender, the percentage of the total Revolving Commitments
represented by such Lender’s Revolving Commitment, provided that, if the
Revolving Commitments have terminated or expired, such Applicable Percentage
shall be determined based upon the percentage of the total Revolving Loans
represented by such Lender’s Revolving Loans and (ii) with respect to the Term
Loan Facility and any Term Loan Lender, the percentage of the outstanding
principal amount of the Term Loan held by such Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC, in its capacity as a joint
lead arranger and UBS Securities LLC, in its capacity as a joint lead arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

-2-



--------------------------------------------------------------------------------

“BM&F” means the Bolsa de Mercadorias & Futuros- BM&F S.A. (a/k/a Brazilian
Mercantile & Futures Exchange S.A.), a sociedade por acões organized under the
laws of the Republic of Brazil.

“BM&F Transaction” means, collectively, the acquisition of up to a 10% equity
investment in BM&F directly or indirectly through one or more Subsidiaries of
the Borrower (which occurred in the first quarter of 2008) and the transactions
in connection therewith effecting such acquisition.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means CME Group Inc., a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means Loans (and in the case of the Term Loan, Segments thereof) of
the same Type, made, converted or continued on the same date and, in the case of
Eurodollar Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Sections 2.01 or 2.04, as applicable.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago, Illinois are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, required to be classified and accounted for as a capital
lease on a balance sheet of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change” has the meaning set forth in the definition of “Closing Material
Adverse Effect”.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by, or
whose election was

 

-3-



--------------------------------------------------------------------------------

approved by, the board of directors of the Borrower nor (ii) appointed by
directors so nominated or elected; it being understood that the consummation of
the Merger in accordance with the Merger Agreement and the transactions
contemplated by the Merger Agreement shall not be deemed a Change in Control.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Clearinghouse Facility” means that certain Credit Agreement dated as of
October 12, 2007 among Chicago Mercantile Exchange Inc., each of the banks and
other financial institutions from time to time party thereto, Bank of Montreal
as Administrative Agent, JPMorgan Chase Bank as Collateral Agent, as amended,
restated, supplemented, increased, extended, renewed, replaced, refinanced (with
the same or other lenders) or otherwise modified from time to time.

“Closing Material Adverse Effect” means any circumstance, condition, change,
event, or effect (a “Change”) that, individually or in the aggregate, has a
material adverse effect on the business, financial condition or results of
operations of the applicable person and its subsidiaries, taken as a whole, or
which would reasonably be expected to prevent or materially impair or delay the
ability of such party to perform its obligations under the Merger Agreement or
to consummate the transactions contemplated by the Merger Agreement, other than,
in each case, relating to or resulting from (a) Changes generally affecting the
economy or the financial, credit or securities markets, to the extent such
Changes do not affect such entity and its subsidiaries, taken as a whole, in a
materially disproportionate manner relative to other participants in the
businesses and industries in which such entity and its subsidiaries operate;
(b) national or international political or regulatory Changes, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war or the occurrence of any military or terrorist attack
occurring prior to, on or after March 17, 2008, to the extent such Changes do
not affect such entity and its subsidiaries, taken as a whole, in a materially
disproportionate manner relative to other participants in the businesses and
industries in which such entity and its subsidiaries operate; (c) Changes in any
of the businesses and industries in which such entity and its subsidiaries
operate, to the extent such Changes do not affect such entity and its
subsidiaries, taken as a whole, in a materially disproportionate manner relative
to other participants in such businesses and industries; (d) Changes, after
March 17, 2008, in GAAP or law, to the extent such Changes do not affect such
entity and its subsidiaries, taken as a whole, in a materially disproportionate
manner relative to other participants in the businesses and industries in which
such entity and its subsidiaries operate; (e) Changes in the market price or
trading volume of the Target’s Common Stock on the New York Stock Exchange Inc.
or the Borrower’s Class A Common Stock on the Nasdaq, as applicable (it being
understood that the underlying facts or occurrences giving rise or contributing
to such Changes shall be taken into account in determining whether there has
been a Closing Material Adverse Effect); (f) natural disasters, to the extent
such Changes do not affect such entity and its subsidiaries, taken as a

 

-4-



--------------------------------------------------------------------------------

whole, in a materially disproportionate manner relative to other participants in
the businesses and industries in which such entity and its subsidiaries operate;
or (g) the announcement of the execution of the Merger Agreement or the pendency
of the transactions contemplated thereby.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Consolidated Net Worth” means at any date, all amounts that would, in
conformity with GAAP as in effect on the Effective Date, be included on a
consolidated balance sheet of the Borrower and its Subsidiaries under
shareholders’ equity at such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” has the meaning set forth in the definition of “Applicable
Margin”.

“Default” means any of the events specified in Article VII whether or not any
requirement for the giving of notice, lapse of time or both has been satisfied.

“Default Rate” has the meaning set forth in Section 2.11(c).

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b), (v) and (vi) (subject to such consents, if any
as may be required under Section 9.04(b)(iii)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

-5-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder (for purposes of this definition, a “Lender”),
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or in which
it is otherwise subject to such taxation (other than a jurisdiction in which
such Person would not have been subject to such tax but for and solely as a
result of its execution

 

-6-



--------------------------------------------------------------------------------

and delivery of this Agreement or its exercise of its rights or performance of
its obligations hereunder) or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any withholding tax (other
than with respect to an assignee pursuant to a request by the Borrower under
Section 2.17(b)) (i) except to the extent that it would not have been imposed
but for and solely as a result of a change in the Borrower’s circumstances or a
change in law occurring after the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office) or acquires its interest
herein, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.15(a) or (ii) attributable to such
Foreign Lender’s or the Administrative Agent’s failure to comply with
Section 2.15(e), and (d) backup withholding taxes imposed under section 3406 of
the Code.

“Facility” means the Revolving Credit Facility or the Term Loan Facility, as the
context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, individually or collectively as the context may require,
(i) that certain letter agreement dated as of July 21, 2008 among the Borrower,
the Administrative Agent and Banc of America Securities LLC (the “Agent Fee
Letter”) and (ii) that certain letter agreement dated as of July 21, 2008 among
the Borrower, the Administrative Agent and the Arrangers.

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means (i) the case of any assignment under the Term Loan Facility, any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of activities and (ii) in the case of any assignment under the
Revolving Credit Facility, any Person (other than a natural person) that is
engaged in making bank loans and similar extension of credit in the ordinary
course of its business.

 

-7-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“GFX” means GFX Corporation.

“GFX Guaranty” means certain Guarantees by the Borrower or any Subsidiaries
issued to counterparties of GFX in respect of over-the-counter foreign exchange
transactions entered into by GFX, or certain Guarantees by the Borrower or any
Subsidiary issued to a banking institution that has provided performance bond
collateral, or met performance bond or variation margin obligations on behalf
of, or issued letters of credit for the account of, GFX, in respect of such
transactions.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, and including any obligation of the guarantor (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” shall have the meaning set forth in Section 2.19(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (other than a daylight overdraft incurred by such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary

 

-8-



--------------------------------------------------------------------------------

course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” shall have the meaning set forth in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Rate Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar Rate
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on (i) for the first
30 days following the Effective Date only, the day that is one week thereafter
or (ii) at any time, the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect;
provided that (x) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (y) any Interest Period pertaining to a Eurodollar
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.19, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

-9-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement in the form of a Revolving Loan or the Term Loan, including any
Segment of the Term Loan, as the context may require.

“Margin Regulations” means Regulations T, U and X of the Board as amended and in
effect from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
effect on, the business or financial condition of the Borrower and the
Subsidiaries taken as a whole or (b) a material impairment of the rights and
remedies of the Administrative Agent and the Lenders taken as a whole under this
Agreement and any promissory note furnished to a Lender pursuant to
Section 2.08(e), or of the ability of the Borrower to perform its obligations
taken as a whole under such documents.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$150,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of its
Swap Agreements at any time shall be the net aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreements were terminated at such time.

“Maturity Date” means August 21, 2011.

“Merger” means the merger of NYMEX Holdings, Inc., a Delaware corporation (the
“Target”), with and into a newly-created, wholly-owned subsidiary of the
Borrower (“Merger Sub”), with the Merger Sub being the surviving corporation in
such merger, as set forth in the Agreement and Plan of Merger among CME Group
Inc., CMEG NY Inc., the Target and New York Mercantile Exchange, Inc. dated as
of March 17, 2008, as amended by the first amendment thereto, dated as of
June 30, 2008, the second amendment thereto, dated as of July 18, 2008, and the
third amendment thereto, dated as of August 7, 2008, and as otherwise amended or
modified in accordance with this Agreement (the “Merger Agreement”) upon the
satisfaction of the conditions precedent thereto set forth in the Merger
Agreement, as amended or waived as set forth herein.

“Merger Agreement” has the meaning set forth in the definition of “Merger”.

“Merger Sub” has the meaning set forth in the definition of “Merger”.

“Moody’s” means Moody’s Investors Service, Inc.

 

-10-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)
(3) of ERISA.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, excluding, however, such amounts
imposed as a result of an assignment or other transfer (other than an assignment
or other transfer that occurs as a result of the Borrower’s request pursuant to
Section 2.17).

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or governmental charges
of any Governmental Authority, in each case that are not yet overdue by more
than 60 days or are being contested in good faith (and, if necessary, by
appropriate proceedings) for which adequate reserves have been established in
accordance with GAAP;

(b) Liens imposed by law or which arise by operation of law and which are
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s, repairmen’s and mechanics’ liens, and landlords’ liens;

(c) Liens incurred or pledges or deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) Liens incurred or pledges or deposits made to secure the performance of
bids, trade contracts, tenders, leases, statutory obligations, surety, customs
and appeal bonds, performance bonds, customer deposits and other obligations of
a similar nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, leases, subleases and similar
charges, minor defects or irregularities in title and other similar encumbrances
on the real property of such Person imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations (other than
customary maintenance requirements) and which could not reasonably be expected
to have a Material Adverse Effect;

(g) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerage;

 

-11-



--------------------------------------------------------------------------------

(h) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and covering only the items being collected upon;

(i) Liens of sellers of goods to the Borrower or a Subsidiary arising under
Article 2 of the Uniform Commercial Code in effect in the relevant jurisdiction
or similar provisions of applicable law in the ordinary course of business;

(j) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease (other than a Capital Lease or Synthetic Lease) entered into
by the Borrower or a Subsidiary in the ordinary course of business;

(k) leases or subleases of personal property of the Borrower or a Subsidiary or
licenses of patents, trademarks, copyrights or other intellectual property
rights of the Borrower or any Subsidiary granted in the ordinary course of
business and which could not reasonably be expected to have a Material Adverse
Effect; and

(l) Liens consisting of an agreement to sell, transfer or dispose of any asset
(to the extent such sale, transfer or disposition is not prohibited by this
Agreement);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 5.01.

“Pro Rata Term Share” means, with respect to each Term Loan Lender at any time,
the percentage (carried out to the ninth decimal place) of the principal amount
of the Term Loan funded by such Term Loan Lender, and outstanding at such time,
or the principal amount of the Term Loan assigned to such Term Loan Lender, as
applicable. The initial Pro Rata Term Share of each Term Loan Lender is set
forth opposite the name of such Term Loan Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

-12-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having more than 50% of the sum
of the total Revolving Credit Exposures, the unused Revolving Commitment and the
outstanding principal amount of the Term Loan at such time.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures and unused Revolving Commitments at such
time.

“Required Term Lenders” means, at any time, Term Loan Lenders having more than
50% of the outstanding principal amount of the Term Loan at such time.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.07; (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04; and (c) increased from time to
time pursuant to Section 2.19. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $995,500,000.00.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans.

“Revolving Credit Facility” means the facility described in Sections 2.02 and
2.04 providing for Revolving Loans to or for the benefit of the Borrower by the
Revolving Lenders in the maximum aggregate amount of the Revolving Commitments
of the Revolving Lenders, as adjusted from time to time pursuant to the terms of
this Agreement.

“Revolving Lender” means each Lender that has a Revolving Commitment or,
following termination of the Revolving Commitments, has Revolving Loans
outstanding.

“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrower by a Revolving Lender pursuant to Section 2.02.

“S&P” means Standard & Poor’s Ratings Group.

“Segment” means a portion of the Term Loan (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

“Senior Officer” means the chief executive officer, president, any managing
director, any corporate secretary, or any Financial Officer of the Borrower.

 

-13-



--------------------------------------------------------------------------------

“SGX Mutual Offset Agreement” means an agreement between Chicago Mercantile
Exchange Inc. and Singapore Exchange Limited (“SGX”) which allows trades in
certain fungible products (i.e. “Eurodollars”) executed at one exchange to be
transferred to the other exchange for liquidation. The mutual offset arrangement
is designed to allow futures traders to manage overnight risk.

“Significant Subsidiary” means any Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Rule 1-102(w) of Regulation S-X under the
Securities Act of 1933, as amended and in effect from time to time.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future,
credit attributes or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by, or salary deferred by, current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.

“Synthetic Lease” means any tax retention or other synthetic lease which is
treated as an operating lease under GAAP but the liabilities under which are or
would be characterized as indebtedness of such Person for tax purposes.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Synthetic Lease.

“Target” has the meaning set forth in the definition of “Merger”.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means the term loan (consisting of Base Rate Segments and/or
Eurodollar Rate Segments) made to the Borrower by the Term Loan Lenders pursuant
to the Term Loan Facility in accordance with Section 2.01.

 

-14-



--------------------------------------------------------------------------------

“Term Loan Facility” means the facility described in Section 2.01 providing for
an advance of the Term Loan to the Borrower by the Term Loan Lenders in an
initial principal amount of $420,500,000.00.

“Term Loan Lender” means each Lender that has a portion of the Term Loan
outstanding under the Term Loan Facility.

“Transactions”, with respect to any date, means the execution, delivery and
performance by the Borrower of this Agreement, the borrowing of Loans on and as
of such date and the use of the proceeds thereof.

“Type”, when used in reference to any Loan, Segment or Borrowing, refers to
whether the rate of interest on such Loan, Segment or on the Loans or Segment
comprising such Borrowing, is determined by reference to the Eurodollar Rate or
the Base Rate.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.02 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred by Type.

1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

1.04 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative

 

-15-



--------------------------------------------------------------------------------

Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

THE CREDITS

2.01 Term Loan.

(a) Subject to the terms and conditions of this Agreement, each Term Loan Lender
severally agrees to make an advance of its Pro Rata Term Share of the Term Loan
in Dollars to the Borrower on the Effective Date, and convert and continue
Segments from time to time in accordance with the terms hereof from the
Effective Date to the Maturity Date. The principal amount of each Segment of the
Term Loan outstanding hereunder from time to time shall bear interest and the
Term Loan shall be repayable as herein provided. No amount of the Term Loan
repaid or prepaid by the Borrower may be reborrowed hereunder, and no subsequent
advance under the Term Loan Facility shall be allowed after the initial such
advance of the Term Loan on the Effective Date. Subject to Section 2.12,
segments of the Term Loan may be Base Rate Segments or Eurodollar Rate Segments
at the Borrower’s election, as provided herein.

(b) Not later than 11:00 a.m., New York City time, on the Effective Date, each
Term Loan Lender shall make the amount of its Pro Rata Term Share of the Term
Loan available by wire transfer to the Administrative Agent. Such wire transfer
shall be directed to the Administrative Agent at the Administrative Agent’s
Office and shall be in the form of same day funds in Dollars. The amount so
received by the Administrative Agent shall, upon satisfaction or waiver of all
applicable conditions in Sections 4.01 and 4.02, be made available to the
Borrower by 2:30 p.m., New York City time, by delivery of the proceeds thereof
as shall be directed by a Senior Officer of the Borrower and such instructions
shall be reasonably acceptable to the Administrative Agent. The initial
Borrowing of the Term Loan may consist of a Eurodollar Rate Segment, a Base Rate
Segment, or both; provided that (i) if the Borrower desires that any portion of
the initial Borrowing of the Term Loan is advanced as a Eurodollar Rate Segment,
the Administrative Agent shall make such Borrowing as a Eurodollar Rate Segment
only if, not later than 11:00 a.m., New York City time, three Business Days
prior to the date that is then anticipated to be the Effective Date, the
Administrative Agent has received from the Borrower a Borrowing Request (which
shall include the information described in Section 2.04) with respect thereto,
together with the Borrower’s written acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent that the provisions of
Section 2.14 hereof shall apply to any failure by the Borrower to borrow on the
date set forth in such Borrowing Request any or all of the amounts specified in
such Borrowing Request and (ii) if the Borrower desires that any portion of the
initial Borrowing of the Term Loan is advanced as a Base Rate Segment, the
Administrative Agent shall make such Borrowing as a Base Rate Segment only if,
not later than 9:00 a.m., New York City time, on the date that is then

 

-16-



--------------------------------------------------------------------------------

anticipated to be the Effective Date, the Administrative Agent has received from
the Borrower a Borrowing Request (which shall include the information described
in Section 2.04) with respect thereto.

2.02 Revolving Commitments. Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (b) the aggregate
Revolving Credit Exposures exceeding the aggregate Revolving Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

2.03 Loans and Borrowings. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. The Term Loan shall be
made by the Lenders ratably in accordance with their respective Pro Rata Term
Shares. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Revolving Commitments of the Lenders, and the obligations of each Lender to
make its Pro Rata Term Share of the Term Loan, are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each Base
Rate Borrowing is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $1,000,000; provided that,
in the case of the Revolving Credit Facility, a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments. Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than (a) a
total of 5 Eurodollar Rate Borrowings outstanding with respect to the Term Loan
and (b) a total of 10 Eurodollar Rate Borrowings outstanding with respect to the
Revolving Credit Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

2.04 Requests for Borrowings. To request a Borrowing (other than a request for
the Term Loan on the Effective Date, which is described in Section 2.01), the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Rate Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date

 

-17-



--------------------------------------------------------------------------------

of the proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later
than (i) 9:00 a.m., New York City time on the Effective Date for any Base Rate
Borrowing to be made on the Effective Date and (ii) 11:00 a.m., New York City
time, on the date of the proposed Borrowing for any Base Rate Borrowing to be
made after the Effective Date. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit C or otherwise in a form approved by the Administrative Agent and signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.03:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing;

(iv) in the case of a Eurodollar Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.04,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

2.05 Funding of Borrowings. (a) Each Lender shall make each Revolving Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (i) 11:00 a.m., New York City time, for any
Borrowing to be made on the Effective Date, and (ii) 1:00 p.m., New York City
time, for any Borrowing to be made after the Effective Date, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Revolving Loans
available to the Borrower by (i) 2:30:00 p.m., New York City time, for any
Borrowing to be made on the Effective Date, and (ii) 2:00 p.m., New York City
time, for any Borrowing to be made after the Effective Date, by crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request. Each Lender shall make its Pro
Rata Term Share of the Term Loan, and the Administrative Agent shall make each
such Pro Rata Term Share of the Term Loan available to the Borrower, in
accordance with Section 2.01(b).

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Rate Borrowing (or, in the case of
any Borrowing of

 

-18-



--------------------------------------------------------------------------------

Base Rate Loans, prior to (i) 10:00 a.m., New York City time, for any Borrowing
to be made on the Effective Date, and (ii) 12:00 p.m., New York City time, on
the date of such Borrowing for any Borrowing that is made after the Effective
Date) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.05 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Nothing herein shall
be deemed to relieve any Lender from its duty to fulfill its obligations
hereunder or to prejudice any rights which the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

2.06 Interest Elections. (a) Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Rate Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.06. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.06 in the case of either
Facility, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request for Revolving Loans would be
required under Section 2.04 if the Borrower were requesting a Borrowing of
Revolving Loans of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit C hereto or otherwise in a form approved by
the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

-19-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar
Rate Borrowing shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

2.07 Termination and Reduction of Revolving Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Revolving Commitments; provided that (i) each reduction
of the Revolving Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the aggregate Revolving Credit Exposures would exceed the aggregate Revolving
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.07 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.07 shall be irrevocable;
provided that a

 

-20-



--------------------------------------------------------------------------------

notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the availability of a source of funds for the prepayment in full
of the Revolving Credit Facility, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.

2.08 Repayment of Loans: Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan on
the Maturity Date. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Loan Lender the then unpaid
principal amount of the Term Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.08 shall be prima facie evidence (absent manifest error)
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender or its registered assigns) substantially in the form of
Exhibit D-1 hereto, in the case of a Revolving Credit Facility, and Exhibit D-2,
in the case of the Term Loan Facility. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or to such payee or its
registered assigns).

2.09 Prepayment of Loans. (a) Optional Prepayments. The Borrower shall have the
right at any time and from time to time, without premium or penalty, to prepay
any Borrowing under the Revolving Credit Facility or the Term Loan Facility in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section 2.09.

 

-21-



--------------------------------------------------------------------------------

(b) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Rate Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders under the
applicable Facility of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing for the applicable Facility. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.11 and any payments
required pursuant to Section 2.14.

2.10 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage a
commitment fee in Dollars, which shall accrue at a rate per annum equal to the
Applicable Margin for determining Commitment Fees times the actual daily amount
by which the aggregate amount of the Revolving Credit Facility exceeds the
outstanding amount of the Revolving Loans during the period from and including
the date hereof to but excluding the date on which the Revolving Commitments
terminate. The commitment fee shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December of each year,
commencing with the first such date to occur after the Effective Date, and on
the last day of the Revolving Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Margin for determining Commitment Fees
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Margin for determining Commitment Fees separately for each period
during such quarter that such Applicable Margin was in effect. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent pursuant to the Agent Fee Letter.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Revolving Lenders. Fees paid shall not be refundable
under any circumstances.

2.11 Interest. (a) The Loans (including any Segments) comprising each Base Rate
Borrowing shall bear interest at the Base Rate plus the Applicable Margin.

 

-22-



--------------------------------------------------------------------------------

(b) The Loans (including any Segments) comprising each Eurodollar Rate Borrowing
shall bear interest at the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
(including any Segment) or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest at a rate per annum equal to
2% plus the rate applicable to Base Rate Loans as provided in paragraph (a) of
this Section 2.11 (the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon termination of the Revolving Commitments (in
the case of Revolving Loans) and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.11 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than, in the case of a Revolving Loan, a prepayment of a Base Rate Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate at times when the
Base Rate is based on Bank of America’s “prime rate” shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

2.12 Alternate Rate of Interest and Illegality. (a) If prior to the commencement
of any Interest Period for a Eurodollar Rate Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that, in the
good faith determination of such Lenders, the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or

 

-23-



--------------------------------------------------------------------------------

continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Base Rate Borrowing; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

(b) If any Lender shall notify the Administrative Agent and the Borrower that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or Governmental Authority
asserts that it is unlawful, for any Lender or its Eurodollar lending office to
make, maintain or fund Eurodollar Rate Loans, or to determine or charge interest
rates based upon the Eurodollar Rate, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the relevant Interest Periods therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

2.13 Increased Costs. (a) Except with respect to Taxes, which shall be governed
solely and exclusively by Section 2.15, if any Change in Law reasonably
determined by the applicable Lender to be applicable shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement with respect to the
Eurodollar Rate as provided in Section 2.18); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Rate Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) by an amount deemed by such Lender to be
material or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender, subject to
Section 2.17, for such additional costs incurred or reduction suffered.

(b) If any Lender reasonably determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into

 

-24-



--------------------------------------------------------------------------------

consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the Borrower will, subject to Section 2.17,
pay to such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.13, and setting forth the basis for
such amount or amounts and a calculation thereof in reasonable detail shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.13 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.13 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.14 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default) (other than a
payment or conversion made pursuant to Section 2.06), (b) the conversion of any
Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Rate Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.09(c)
and is revoked in accordance therewith) other than any failure arising from
(i) any default by a Lender or (ii) application of the provisions of
Section 2.12, or (d) the assignment of any Eurodollar Rate Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.15, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense (other than lost
profits) attributable to such event. Notwithstanding the foregoing, such loss,
cost or expense to any Lender shall not exceed the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the greater of (x) if readily determinable by
such Lender with reasonable effort, the amount of interest actually earned by
such Lender from investing such principal amount in comparable investments for
such period and (y) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to

 

-25-



--------------------------------------------------------------------------------

this Section 2.14 shall be delivered to the Borrower and shall be conclusive
absent manifest error, provided that the method of calculation is consistent
with bank industry practices in general. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

2.15 Taxes. (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall, without duplication of other amounts
hereunder, pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) The Borrower shall, without duplication of other amounts hereunder,
indemnify the Administrative Agent and each Lender, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender,
setting forth the basis and calculation of such amounts, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) The Administrative Agent and each Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate provided, however, that any Lender that the Borrower may treat as
an “exempt recipient” based on the indicators set forth in Treasury Regulations
Section 1.6049-4(c) shall not be required to provide an IRS Form W-9, except to
the extent required under Treasury Regulations section 1.1441-1.

 

-26-



--------------------------------------------------------------------------------

(f) The Administrative Agent and each Lender shall exercise good faith in
claiming any refund or credit (which, in the case of a credit, has been actually
utilized with respect to the current year or in the following taxable year, as
determined in the sole discretion of the Lender or Administrative Agent) with
respect to Taxes for which the Borrower has paid amounts under this
Section 2.15. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund or credit (which, in the case of a
credit, has been actually utilized with respect to the taxable year in which the
credit was received, or in the following taxable year) of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund or credit to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.15 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

2.16 Payments Generally: Pro Rata Treatment; Sharing of Set-offs. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest or fees, or of amounts payable under Section 2.13, 2.14 or
2.15, or otherwise) prior to 1:00 p.m., New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 335 Madison Avenue,
4th Floor, New York, New York 10017, except that payments pursuant to Sections
2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

-27-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

2.17 Mitigation Obligations: Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, or if any Lender is unable to make
Eurodollar Rate Loans and gives a notice pursuant to Section 2.12(b), then such
Lender shall use reasonable efforts to designate a different

 

-28-



--------------------------------------------------------------------------------

lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15
or would eliminate the prohibition on making Eurodollar Rate Loans pursuant to
Section 2.12(b), as the case may be, and (ii) would not subject such Lender to
any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
gives any notice pursuant to Section 2.12(a) or (b) indicating its inability to
make or maintain Eurodollar Rate Loans, or if any Lender does not agree to an
amendment, waiver or consent referred to in the proviso to Section 9.02 and the
Required Lenders have agreed to sign such amendment, waiver or consent, as the
case may be, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee identified by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) if such assignee is not another Lender or an
Affiliate of a Lender, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments and, in the case of any
such assignment resulting from an amendment, waiver or consent not approved by
the assigning Lender, the assignee has agreed to approve such amendment, waiver
or consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender agrees to comply with this
Section 2.17(b) and grants to the Administrative Agent a power of attorney to
execute an Assignment and Assumption if such Lender does not so execute an
Assignment and Assumption within five (5) days of its receipt of a request from
the Borrower under this Section 2.17(b).

2.18 Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
if as a result of a Change in Law, and so long as, such Lender shall be required
under regulations of the Board to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency liabilities (as defined in
Regulation D thereof), additional interest on the unpaid principal amount of
each Eurodollar Rate Loan of such Lender equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent manifest error),
which shall be due and payable on each date on which interest is payable on such
Loan, provided that the Borrower shall

 

-29-



--------------------------------------------------------------------------------

have received at least 10 days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give written notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such written notice.

2.19 Increase in Commitments.

(a) Request for Increase. Subject to Section 2.19(e) below, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), the Borrower may
from time to time request that the Lenders (and other Eligible Assignees
identified by the Borrower) increase the Revolving Commitments by an amount (for
all such requests) not exceeding $1,084,000,000; provided that any such request
for an increase shall be in a minimum amount of $25,000,000, or a whole multiple
of $5,000,000 in excess thereof. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender and Eligible Assignee is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to such Persons unless the Administrative Agent and the
Borrower otherwise agree).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of the Revolving Credit Facility of such requested
increase; provided that the Borrower may determine, in its sole discretion, to
accept all, a portion of or none of such increase agreed to by such Lender. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. Each additional Eligible Assignee that becomes a
Lender pursuant to this Section 2.19 shall execute and deliver a joinder
agreement substantially in the form of Exhibit E attached hereto.
Notwithstanding any other provision of this Agreement, the Administrative Agent
and the Borrower may, without the consent of any other Lender, amend this
Agreement to the extent (but only to the extent) necessary, in the opinion of
the Administrative Agent and the Borrower only, to solely effect the provisions
of this Section 2.19.

(d) Effective Date and Allocations. If the Revolving Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and such
Increase Effective Date. This Agreement shall be deemed to be automatically
amended to increase the Revolving Commitments on the Increase Effective Date,
without the need for any other consents.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date signed by a Senior Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii)

 

-30-



--------------------------------------------------------------------------------

certifying that, both immediately before and immediately after giving effect to
such increase, (A) the representations and warranties contained in Article III
are true and correct in all material respects on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.19, the representations and warranties contained
in Section 3.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.01, and (B) no
Default has occurred and is continuing as of such Increase Effective Date. At
the time any increase in Revolving Commitments pursuant to Section 2.19(a) (a
“Commitment Increase”) becomes effective, the Borrower shall prepay any
Revolving Loans outstanding on the Increase Effective Date (the “Initial Loans”)
(and pay any additional amounts required pursuant to Section 2.14) to the extent
necessary to keep the outstanding Revolving Loans ratable with any Lender’s
revised Applicable Percentage of the Revolving Credit Facility arising from any
nonratable increase in the Revolving Commitments under this Section, provided
that (i) nothing in this Section 2.19 shall prevent the Borrower from funding
the prepayment of Initial Loans with concurrent Revolving Loans hereunder in
accordance with the provisions of this Agreement, giving effect to the
Commitment Increase, and (ii) no such prepayment shall be required if, after
giving effect to the Commitment Increase, each Lender has the same Applicable
Percentage as immediately prior to such Commitment Increase.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.16 or 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

3.01 Organization. Each of the Borrower and each of its Significant Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each of the Borrower and each of its
Significant Subsidiaries is duly qualified and in good standing as a foreign
corporation in each jurisdiction in which the nature of its activities makes
such qualification necessary except where the failure to be so qualified and in
good standing could not reasonably be expected to result in a Material Adverse
Effect.

3.02 Authorization; Enforceability. The Transactions are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

3.03 No Conflicts, etc. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect, (b)

 

-31-



--------------------------------------------------------------------------------

will not violate any applicable law or regulation binding on the Borrower or the
charter, by-laws or other organizational documents of the Borrower or any order
of any Governmental Authority and (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower,
except, in the case of clause (a) and (c), as could not reasonably be expected
to have a Material Adverse Effect.

3.04 Financial Statements; No Material Adverse Change. (a) The consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2007, reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2008, present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) As of the date hereof, since December 31, 2007, there has been no change,
event or circumstance that, individually or in the aggregate, has resulted in or
would reasonably be expected to result in a Material Adverse Effect.

3.05 Litigation. As of the date hereof, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of a Senior Officer of the Borrower, threatened
against the Borrower or any of its Subsidiaries (i) which could reasonably be
expected to result in a Material Adverse Effect or (ii) which purports to affect
the legality, validity or enforceability of this Agreement or the Transactions.

3.06 Governmental Approvals. Except as set forth on Schedule 3.06, as of the
Effective Date (both before and after giving effect to the Transactions on and
as of such date), no authorization or approval or other action by, and no notice
to or filing or registration with, any Governmental Authority is required (i) to
consummate the Merger in accordance with the terms of Merger Agreement and
(ii) to carry on the business of the Borrower and its Subsidiaries as then
conducted, other than any authorization or approval or other action or notice or
filing or registration as has been, in all material respects, obtained, made,
taken or given (or waived) and is in full force and effect on such date and, in
the case of clause (ii) above, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

3.07 Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

3.08 Taxes. Each of the Borrower and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to so file such
returns or reports or to pay such Taxes could not reasonably be expected to
result in a Material Adverse Effect.

 

-32-



--------------------------------------------------------------------------------

3.09 ERISA Compliance.

(a) Each Benefit Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
regulations. Each Benefit Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Benefit Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Benefit Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Benefit Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Benefit Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

3.10 Margin Regulations. Following the application of the proceeds of each
Borrowing, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 6.03 or Section 6.04 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
clause (f) of Article VII will be “margin stock” (as defined in the Margin
Regulations).

3.11 Compliance with Laws. The Borrower and each Subsidiary is in compliance in
all material respects with the requirements of all laws and regulations of all
Governmental Authorities applicable to it and all orders, writs, injunctions and
decrees of Governmental Authorities applicable to it or to its properties,
except in such instances in which (a) such requirement of law, regulation or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

-33-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

4.01 Effective Date. This Agreement shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from the
Borrower originals or copies (which may include telecopy or electronic mail
submission of a signed promissory note) of promissory notes in favor of each
Lender that has made such a request two (2) Business Days prior to the proposed
Effective Date in accordance with Section 2.08(e), substantially in the forms of
Exhibit D-1 hereto (in the case of Revolving Lenders) and Exhibit D-2 hereto (in
the case of Term Loan Lenders).

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower,
substantially in the form of Exhibit B-1 and a written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of the
general counsel of the Borrower, substantially in the form of Exhibit B-2. The
Borrower hereby requests each such counsel to deliver such opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
authorization of the Transactions on and as of the Effective Date, all in form
and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Senior Officer of the Borrower, confirming
compliance with the conditions set forth in Section 4.02.

(f) The Administrative Agent shall have received a pro forma consolidated
balance sheet and a summary level of income dated as of the quarter end
immediately preceding the Effective Date for which financial statements have
been publicly filed as to the Borrower and its Subsidiaries giving effect to the
Merger, the Transactions and the financings under that certain 364-Day Credit
Agreement dated as of the date hereof among the Borrower, Bank of America, as
administrative agent and the lenders party thereto and that certain Indenture,
dated August 12, 2008, between the Borrower and U.S. Bank National Association,
as supplemented by the First Supplemental Indenture, dated August 12, 2008,
between the Borrower and U.S. Bank National Association, the Second Supplemental
Indenture, dated August 12, 2008, between the Borrower and U.S. Bank National
Association and the Third Supplemental Indenture, dated

 

-34-



--------------------------------------------------------------------------------

August 12, 2008, between the Borrower and U.S. Bank National Association,
incurrence of such indebtedness and uses of proceeds thereof to be effected on
or before the Effective Date and the share repurchase and the special dividend
previously announced by the Borrower as if such transactions were completed in
their entirety on or before the date of such pro formas.

(g) The Administrative Agent and the Arrangers shall have received all fees and
other amounts required to be paid by the Borrower on the Effective Date.

(h) All governmental, shareholder and third party consents (including
Hart-Scott-Rodino clearance) and approvals necessary in connection with the
Merger and the Transactions on and as of the Effective Date have been obtained
and are in full force and effect and all applicable waiting periods shall have
expired without any action being taken by any Governmental Authority that could
reasonably be expected to restrain, prevent or impose any material adverse
conditions on the Borrower and its Subsidiaries, or the Target and its
subsidiaries, or that could seek or threaten any of the foregoing and the
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by a Senior Officer of the Borrower certifying as to the matters
described in this clause (h).

(i) The Administrative Agent shall have received a certificate dated as of the
Effective Date and signed by a Senior Officer of the Borrower certifying that
since January 1, 2008, there have not been any Changes that have resulted in or
would, individually or in the aggregate, reasonably be expected to result in a
Closing Material Adverse Effect on the Borrower.

(j) Since January 1, 2008, there have not been any Changes that have resulted in
or would, individually or in the aggregate, reasonably be expected to result in
a Closing Material Adverse Effect on the Target.

(k) The Merger Agreement shall not have been altered, amended or otherwise
changed or supplemented or any condition therein waived in a manner materially
adverse to the Lenders without the prior written consent of the Administrative
Agent. The Merger shall have been consummated substantially in accordance with
the Merger Agreement.

(l) The Borrower shall have received a senior unsecured debt or issuer rating of
not less than (i) Aa3 from Moody’s and A from S&P or (ii) AA- from S&P and A2
from Moody’s.

(m) The aggregate principal amount of the Facilities as of the Effective Date
shall be at least $1,000,000,000.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date. Notwithstanding the foregoing, this Agreement shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
December 31, 2008, and in the event such conditions are not satisfied or waived,
the Revolving Commitments shall terminate at such time.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01,

 

-35-



--------------------------------------------------------------------------------

each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Extension of Credit. The obligation of each Lender to make a Loan is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower (other than, with respect
to any Loan to be made for the purpose of supporting commercial paper issued by
the Borrower or for other general corporate purposes, the representations and
warranties set forth in Sections 3.04(b) and 3.05) set forth in this Agreement
shall be true and correct in all material respects on and as of the date of
funding of such Loan;

(b) At the time of and immediately after giving effect to such Loan, no Default
or Event of Default shall have occurred and be continuing;

provided that the only representations, covenants, Defaults and Events of
Default the making of which and compliance with which shall be a condition to
availability of the Facilities on the Effective Date in addition to the
conditions to effectiveness of this Agreement set forth in Section 4.01 shall be
(A) the representations relating to the Target, its subsidiaries and their
respective businesses to the extent they address the same subject matter as
representations, covenants and defaults made by the Target in the Merger
Agreement, and only to the extent that the Borrower has the right to terminate
its obligations under the Merger Agreement as a result of a breach of such
representations, covenants and defaults in the Merger Agreement, and (B) the
representations and warranties set forth in the first sentence of Section 3.01
with respect to the Borrower only, and Sections 3.02, 3.03, 3.06(i) 3.07, 3.10,
and, as to the Borrower, 3.04(a).

Each request by the Borrower for funding of a Loan shall be deemed to constitute
a representation and warranty by the Borrower on the date of such funding that
the applicable conditions specified in this Section 4.02 are satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:

5.01 Financial Statements and Other Information. The Borrower will furnish to
the Administrative Agent:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent

 

-36-



--------------------------------------------------------------------------------

public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except for
changes in accordance with GAAP required by the accounting profession or
concurred in by such accountants);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statement of operations as of the end of and for such fiscal quarter and its
related statements of operations and cash flows for the then elapsed portion of
the fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) within 90 days after the end of the fiscal year of the Borrower, in
connection with any delivery of financial statements under clause (a) above,
and, within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, in connection with any delivery of financial
statements under clause (b) above, a certificate of a Financial Officer of the
Borrower (i) certifying that no Default or Event of Default has occurred and is
continuing or, if an Default or Event of Default has occurred and is continuing,
a statement as to the nature thereof and the action which the Borrower has taken
or proposes to take with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01;

(d) within 90 days after the end of the fiscal year of the Borrower, in
connection with any delivery of financial statements under clause (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default or Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request.

 

-37-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), or (b) or
(e) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 9.01; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of such documents to the Administrative Agent upon request therefor.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide copies (including by telecopy or electronic means) of the
certificates required by Section 5.01(c) to the Administrative Agent. Except for
such certificates, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) by its marking Borrower Materials “PUBLIC”, the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (x) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (y) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform that is not
designated “Public Side Information”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

5.02 Notice of Default or Event of Default. Promptly upon a Senior Officer
obtaining knowledge thereof, the Borrower will furnish to the Administrative
Agent written notice of the occurrence of any Default or Event of Default that
is continuing. Each notice delivered under this Section 5.02 shall be
accompanied by a statement of a Senior Officer of the Borrower as to the nature
thereof and the action which the Borrower has taken or proposes to take with
respect thereto.

 

-38-



--------------------------------------------------------------------------------

5.03 Maintenance of Existence. The Borrower will, and will cause each of its
Significant Subsidiaries to, preserve and maintain its corporate, limited
liability company, partnership or other organizational existence; provided that
the foregoing shall not restrict any merger, consolidation, liquidation,
dissolution or other change not prohibited by Section 6.04.

5.04 Payment of Tax Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities, assessments and governmental charges
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

5.05 Maintenance of Insurance. The Borrower will, and will cause each of its
Significant Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses.

5.06 Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep adequate books of record and account in which
proper entries are made in order to permit preparation of the Borrower’s
consolidated financial statements in accordance with GAAP. The Borrower will,
and will cause each of its Significant Subsidiaries to permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, at reasonable times and at reasonable intervals, (a) to visit and
inspect its properties, (b) to examine and make extracts from its books and
records, and (c) to discuss its affairs, finances and condition with its
officers and, if a Senior Officer of the Borrower is present, its independent
accountants; provided that the Administrative Agent’s right to visit and inspect
the properties, and to examine the books and records, of the Borrower and its
Subsidiaries shall, unless an Event of Default shall have occurred and be
continuing, be limited to one such inspection and examination during each
calendar year.

5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

5.08 Compliance with Environmental Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with, all applicable
Environmental Laws, except where the failure to so comply could not reasonably
expect to result in a Material Adverse Effect, and obtain and comply in all
material respects with, and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except where the failure to so comply, obtain and maintain could not
reasonably be expected to result in a Material Adverse Effect.

5.09 Use of Proceeds. The proceeds of the Term Loan Facility shall be used
exclusively to (i) finance in part the Merger and pay fees and expenses in
connection therewith,

 

-39-



--------------------------------------------------------------------------------

and (ii) refinance certain existing indebtedness of the Target. The proceeds of
the Revolving Credit Facility shall be used to (i) finance in part the Merger,
(ii) refinance certain existing indebtedness of the Target, (iii) pay fees and
expenses incurred in connection with the Merger, and (iv) following
effectiveness of the Merger, provide for ongoing working capital and for other
general corporate purposes of the Borrower and its Subsidiaries, including
without limitation supporting issuances of commercial paper and financing
dividends and stock repurchases. No part of the proceeds of any Loan will be
used for any purpose that violates any of the Regulations of the Board,
including the Margin Regulations.

5.10 Notice of Change in Debt Rating. Promptly upon a Senior Officer obtaining
knowledge thereof, the Borrower will furnish to the Administrative Agent written
notice of any announcement by Moody’s or S&P of any change in Debt Rating.

ARTICLE VI

NEGATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

6.01 Consolidated Net Worth. The Borrower will not permit Consolidated Net Worth
to be less than (i) on the Effective Date, an amount equal to Consolidated Net
Worth determined from the most recently ended (prior to the Effective Date)
quarterly unaudited consolidated balance sheet of the Borrower and its
Subsidiaries, calculated on a pro forma basis giving effect to the Merger on the
date of such balance sheet (such amount, the “Closing Consolidated Net Worth”)
multiplied by .65 and (ii) after the Effective Date, an amount equal to the
Closing Consolidated Net Worth after, and giving effect to, actual share
repurchases made and special dividends paid, but only up to the amount of such
repurchases and dividends publicly announced and made or paid within eighteen
(18) months after the Effective Date (and in no event greater than
$1,450,000,000 in the aggregate for such repurchases and dividends), multiplied
by .65.

6.02 Subsidiary Indebtedness. The Borrower will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.02, and
any extensions, renewals, replacements and refinancings of any such Indebtedness
that do not increase the outstanding principal amount thereof, plus any accrued
interest, premium, fee and reasonable out-of-pocket expenses payable in
connection with any such extension, renewal, replacement or refinancing;

(b) Indebtedness to the Borrower or any Subsidiary;

(c) Guarantees of Indebtedness of the Borrower or any Subsidiary;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any

 

-40-



--------------------------------------------------------------------------------

Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals, replacements and refinancings of any such Indebtedness;
provided that (i) such Indebtedness is incurred prior to or within six months
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed $150,000,000 at any time outstanding;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof
or that is secured by an asset when such asset is acquired by a Subsidiary after
the date hereof; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary or at the time of such acquisition and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary or such acquisition and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $150,000,000 at any
time outstanding;

(f) Indebtedness incurred under the Clearinghouse Facility and extensions,
renewals, replacements and refinancings thereof that do not increase the
aggregate (drawn and undrawn) commitments thereunder to an amount in excess of
$1,750,000,000;

(g) contingent liabilities in respect of any indemnification, adjustment of
purchase price, non-compete, consulting, deferred compensation and similar
obligations to the extent any such obligations constitute Indebtedness;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument of a Subsidiary drawn
against insufficient funds in the ordinary course of business;

(i) Indebtedness which finances workers’ compensation, health, disability or
life insurance or which finances other employee benefits or property, casualty
or liability insurance, or self-insurance, in each case in the ordinary course
of business;

(j) (i) Indebtedness under the GFX Guaranty and (ii) Indebtedness of any
Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations to the extent any such obligations constitute
Indebtedness, in each case of this clause (ii) provided with respect to
obligations incurred or arising in the ordinary course of its business;

(k) Indebtedness as an account party in respect of (A) trade letters of credit
or (B) stand-by letters of credit provided in connection with the GFX Guaranty
or the SGX Offset Agreement;

(l) subordinated Indebtedness owed by any Subsidiary to the Borrower or any
other Subsidiary which Indebtedness is incurred or created to meet regulatory
capital requirements;

(m) Indebtedness secured by Liens described in Section 6.03(l); and

(n) other unsecured and secured Indebtedness in an aggregate principal amount
not exceeding $100,000,000 outstanding at any time.

 

-41-



--------------------------------------------------------------------------------

6.03 Liens. The Borrower will not, and will not permit any Significant
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it which property or asset is
material to the business of the Borrower and its Subsidiaries, taken as a whole,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03 and, if the obligation secured
by such Lien is modified, refinanced, refunded, extended, renewed or replaced,
any Lien securing such modified, refinanced, refunded, extended, renewed or
replaced obligation; provided that (i) any security interest granted in
connection therewith shall apply to the same category, type and scope of assets
as the assets securing such obligation being so refinanced and listed on
Schedule 6.03 and (ii) such Lien shall secure only those extensions, renewals
and replacements of the secured obligations that do not increase the outstanding
principal amount thereof plus any accrued interest, premium, fee and reasonable
out-of-pocket expenses payable in connection with any such extension, renewal or
replacement;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that:

(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall apply to the same category, type and scope of assets and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and any modification, refinancing, refunding, extension, renewal or replacement
thereof that do not increase the outstanding principal amount thereof plus any
accrued interest, premium, fee and reasonable out-of-pocket expenses payable in
connection with any such refinancing, refunding, extension, renewal or
replacement;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of Section 6.02 (or, in the case of
Indebtedness of the Borrower, that would be permitted thereunder if such
provision applied to the Borrower and its Subsidiaries and, with respect to
clause (ii) of the proviso thereto, permitted Indebtedness of the Borrower and
its Subsidiaries up to an aggregate principal amount of $150,000,000 at any time
outstanding), (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 6 months after such acquisition or the
completion of such construction or improvement and (iii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(e) Liens securing obligations of the Borrower or any Subsidiary in respect of
any Swap Agreements (A) entered into in the ordinary course of business and for
non-speculative purposes or (B) Swap Agreements solely entered into in order to
serve as a clearinghouse in respect thereof;

 

-42-



--------------------------------------------------------------------------------

(f) Liens securing obligations under the Clearinghouse Facility from time to
time;

(g) Liens arising out of repurchase agreements or reverse repurchase agreements
entered into by the Borrower or any Subsidiary;

(h) Liens on the Equity Interests of BM&F or any Subsidiary thereof;

(i) Liens securing Indebtedness permitted under Section 6.02 (j) and (k), Liens
securing Indebtedness of the Borrower that it would have been permitted to incur
in reliance on Section 6.02(j) and (k) if such clauses had applied to the
Borrower and Liens securing obligations under the SGX Mutual Offset Agreement;

(j) Liens on “margin stock” (as defined in the Margin Regulations), if and to
the extent that the value of such margin stock exceeds 25% of the total assets
of the Borrower and its Subsidiaries subject to this Section;

(k) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Lien secures Synthetic Lease
Obligations, (ii) such Lien and the Synthetic Lease Obligations secured thereby
are incurred prior to or within 6 months after such acquisition or the
completion of such construction or improvement and (iii) such Liens shall not
apply to any other property or assets of the Borrower or any Subsidiary;

(l) Liens on (1) the land, improvements, fixtures, and three buildings located
at 141 West Jackson Boulevard in Chicago, IL, consisting of approximately
1,500,000 square feet, and (2) the land, improvements, buildings, and fixtures
located at One North End Avenue, New York, NY 10282;

(m) Liens on the assets of, but not any Equity Interests issued by, any
Subsidiary; and

(n) any other Liens on property; provided that the aggregate principal amount of
the Indebtedness and other obligations secured thereby does not exceed
$100,000,000 at any time outstanding.

6.04 Fundamental Changes. The Borrower will not, and will not permit any
Significant Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) assets constituting all or substantially all of the assets (other
than Margin Stock) of the Borrower and its Subsidiaries taken as a whole, or
more than 50% of the voting stock of Chicago Mercantile Exchange Inc., Board of
Trade of the City of Chicago, Inc. or New York Mercantile Exchange, Inc. (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that (i) any Significant Subsidiary may merge into or consolidate with
the Borrower in a transaction in which the Borrower is the surviving corporation
or with any Subsidiary, (ii) any Person may merge into or consolidate with any

 

-43-



--------------------------------------------------------------------------------

Significant Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Significant Subsidiary may sell, transfer, lease or
otherwise dispose of its assets or the stock of any of its Subsidiaries (by
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary,
(iv) the Target may merge with and into the Merger Sub in a transaction in
accordance with the Merger Agreement in which the Merger Sub is the surviving
corporation, and (v) a Subsidiary of the Borrower organized under the laws of
the Republic of Brazil may merge with another Person in connection with the BM&F
Transaction.

6.05 Use of Proceeds. The Borrower shall not use the proceeds of any Borrowing,
whether directly or indirectly, and whether immediately, incidentally or
ultimately for any purpose that violates any of the Regulations of the Board,
including the Margin Regulations.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement when due and payable, and such failure shall
continue unremedied for a period of five Business Days;

(c) any representation or warranty made by the Borrower in this Agreement or in
connection with this Agreement or in any amendment or modification hereof or
waiver hereunder or in any certificate furnished by the Borrower pursuant to
this Agreement or any amendment or modification hereof or waiver hereunder shall
prove to have been incorrect in any material respect on the date made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant contained in
Section 5.02, 5.03 (with respect to the Borrower’s existence), 5.09 or contained
in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after a Senior Officer of the Borrower receives notice thereof
from the Administrative Agent;

(f) the Borrower or any Subsidiary shall fail to pay any principal or premium or
interest under any Material Indebtedness when due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness;

 

-44-



--------------------------------------------------------------------------------

(g) any breach, default, or event of default occurs under any Material
Indebtedness that results in such Material Indebtedness becoming due prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Material Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Material Indebtedness or to any
Material Indebtedness secured by any property of the Borrower and its
Subsidiaries;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect (except to the extent permitted
pursuant to Section 6.04 hereof), (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money above available insurance or
indemnity coverage in an aggregate amount in excess of $150,000,000 shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged or unpaid for a period of 45 consecutive days
during which execution shall not be effectively stayed; provided, however, that
any such judgment shall not give rise to an Event of Default if and to the
extent that the amount of such judgment or order has been fully bonded;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event,

 

-45-



--------------------------------------------------------------------------------

the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Revolving Commitments, and thereupon
the Revolving Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

ADMINISTRATIVE AGENT

8.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.

8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its capacity as a Lender. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

8.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders

 

-46-



--------------------------------------------------------------------------------

(or such other number or percentage of the Lenders as shall be expressly
provided for herein), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to this
Agreement or applicable law; and

(c) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and Article VII )or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

8.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-

 

-47-



--------------------------------------------------------------------------------

agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

8.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders with such consent
of the Borrower and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders upon 30 days’ prior
written notice to the Borrower (but shall have no obligation to), appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank meeting the qualifications set forth
above; provided that, if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment or if the
Administrative Agent has elected not to appoint such a successor Administrative
Agent, then such resignation shall nonetheless become effective in accordance
with such notice and (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and (2) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time as a
successor Administrative Agent is appointed by the Required Lenders or the
Administrative Agent, as applicable (in each case, with the consent of Borrower,
not to be unreasonably withheld), as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

-48-



--------------------------------------------------------------------------------

8.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement, except in its capacity,
as applicable, as the Administrative Agent or a Lender hereunder.

8.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Federal, state or foreign bankruptcy, insolvency,
receivership, or similar law, or any other judicial proceeding relative to the
Borrower, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations hereunder
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.10 and Section 9.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations hereunder or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE IX

MISCELLANEOUS

9.01 Notices. (a) Any notice shall be conclusively deemed to have been received
by any party hereto and be effective (i) on the day on which delivered
(including hand delivery by commercial courier service) to such party (against
receipt therefor), (ii) on the date of transmission to such party, in the case
of notice by telecopy (where the proper transmission of such notice is either
acknowledged by the recipient or electronically confirmed by the

 

-49-



--------------------------------------------------------------------------------

transmitting device), or (iii) on the fifth Business Day after the day on which
mailed to such party, if sent prepaid by certified or registered mail, return
receipt requested, in each case delivered, transmitted or mailed, as the case
may be, to the address or telecopy number, as appropriate, set forth below or
such other address or number as such party shall specify by notice hereunder.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower, to it at:

CME Group Inc.

20 South Wacker Drive

Chicago, Illinois 60606

Attention of:

Chief Financial Officer

Telecopy No.: (312) 930-3016

Website: www.cmegroup.com

with copies to:

CME Group Inc.

Attention of: Treasurer

Telecopy No.: (312) 930-3016

CME Group Inc.

Attention of: General Counsel

Telecopy No.: (312) 930-4556

(ii) if to the Administrative Agent, to it at:

Administrative Agent’s Office (for payments and Borrowings):

Bank of America, N.A.

101 N Tryon St.

Mail Code: NC1-001-04-39

Charlotte, NC 28255-001

Attention: Sally A. Bixby

Telephone: 704.387.9482

Telecopier: 704.719.8876

E-mail: sally.a.bixby@bankofamerica.com

Account Name: Credit Services Charlotte

Account No.: 1366212250600

Ref: CME Group Inc.

ABA#: 026 009 593

Other Notices as Administrative Agent:

Bank of America, N.A.

 

-50-



--------------------------------------------------------------------------------

Agency Management Group East (NY)

335 Madison Avenue, 4th Floor

Mail Code: NY1-503-04-03

New York, New York 10017

Attention: Don B. Pinzon

Telephone: 212.503.8326

Telecopier: 212.901.7843

Electronic Mail: don.b.pinzon@bankofamerica.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
damages arising from the use by others of Borrower Materials obtained through
electronic telecommunication or other transmission systems, other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Agent Party as determined by a court of competent
jurisdiction; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Each of the Borrower and the Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to

 

-51-



--------------------------------------------------------------------------------

which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

9.02 Waivers; Amendments. (a) No failure or delay by the Administrative Agent or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by the Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) and the Borrower, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(i) waive any condition set forth in Section 4.01 (other than Section 4.01(g))
without the written consent of each Lender;

(ii) without limiting the generality of clause (i) above, waive any condition
set forth in Section 4.02 as to any Borrowing under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(iii) extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Article VII) without the written
consent of such Lender;

(iv) postpone any date fixed by this Agreement for any payment of principal,
interest or fees due to any Lender hereunder without the written consent of such
Lender;

 

-52-



--------------------------------------------------------------------------------

(v) reduce the principal of, or the rate of interest specified herein on, any
Loan owed to any Lender or (subject to clause (ii) of the second proviso to this
Section 9.02) any fees without the written consent of such Lender; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(vi) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or

(vii) change (x) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (y) of this Section 9.02(b)(vii)), without the
written consent of each Lender or (y) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(viii) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement; and (ii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the respective parties thereto.
Notwithstanding anything to the contrary herein, no Lender that, at the time of
such amendment, waiver or consent, has failed to pay to the Administrative Agent
or any Lender amounts required to be paid by it hereunder or make Loans required
by it to be made hereunder within one Business Day of the date when due, or that
has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding shall have any right to approve or disapprove any amendment, waiver
or consent hereunder, except that the Revolving Commitment of such Lender may
not be increased or extended without the consent of such Lender. Notwithstanding
anything to the contrary herein, amendments and other modifications entered into
pursuant to Section 2.19 shall only be required to be executed by the
Administrative Agent and the Borrower. The Borrower shall promptly deliver a
copy to the Administrative Agent of any amendment, waiver or consent which was
not required to be executed by the Administrative Agent pursuant to this
Section.

9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Arrangers, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or, during the continuance of any Event of
Default, any

 

-53-



--------------------------------------------------------------------------------

Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other documents to be executed and delivered by the Borrower in favor of the
Administrative Agent or any Lender, in each case in its capacity as such
hereunder.

(b) The Borrower shall indemnify the Administrative Agent, the Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
documents to be executed and delivered by the Borrower in favor of the
Administrative Agent or any Lender, in each case in its capacity as such
hereunder, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or, with respect to the
Administrative Agent, the Arrangers and UBS Loan Finance LLC and their Related
Parties, the execution and delivery of that certain letter agreement (together
with the summary of terms attached thereto) dated as of July 21, 2008 among the
Borrower, the Administrative Agent, UBS Loan Finance LLC and the Arrangers,
(ii) any Loan or the use of the proceeds therefrom, or, with respect to the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee or relate to Taxes, which shall be governed solely
by Section 2.15.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this
Section 9.03, each Lender severally agrees to pay to the Administrative Agent,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and no Indemnitee shall
assert, and by accepting the benefits of the Agreement waives, any claim against
the Borrower or its Subsidiaries (except to the extent of the Borrower’s
indemnity obligations provided above with respect to third party (which shall
not, in any event, include any Indemnitee) claims), in each case, on any theory
of liability, for lost profits or special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

 

-54-



--------------------------------------------------------------------------------

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment under the Revolving Credit Facility or the Loans
at the time owing to it under any Facility or in the case of an assignment to a
Lender or an affiliate of a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, and in respect of the Term Loan Facility, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $25,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, or $5,000,000, in the case of any assignment in respect of the
Term Loan Facility unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise
consents.

 

-55-



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, except that:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Commitment if such assignment is to be a Person that is not a Lender
with a Revolving Commitment in respect of the Revolving Credit Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Non-Lenders. (a) No such assignment of any Revolving Loan
shall be made to any Person unless such Person (other than a natural person) is
engaged in making bank loans and similar extensions of credit in the ordinary
course of its business and (b) no such assignment of any Term Loan shall be made
to any Person unless such Person (other than a natural person) is engaged in
making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

 

-56-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15, and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a promissory note in the applicable form attached hereto to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as the owner of its interest hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and the
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

-57-



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 9.02(b)(i) through
(v) that affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
Subject to subsection (e) of this Section, to the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15 as though it were a Lender. Each
Participant shall be entitled to the benefits of Sections 2.13, 2.14, 2.15 and
9.08 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b), but only after the Participant’s
participation is entered, at the Participant’s request, in the Register as if
the Participant were an assignee, it being understood that the participation
shall not be entered in the Register until such time as the Participant wishes
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 or 9.08.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any promissory note executed in connection herewith) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

9.05 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, and the
Commitments or the termination of this Agreement or any provision hereof.

 

-58-



--------------------------------------------------------------------------------

9.06 Counterparts: Integration: Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

9.07 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or enforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and the Administrative Agent is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or the Administrative Agent to or for the credit or the account of the
Borrower (other than customer deposits, security deposits and other moneys,
instruments and accounts held by the Borrower in trust for or for the benefit of
others) against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender or the Administrative Agent,
irrespective of whether or not such Lender or the Administrative Agent shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions

 

-59-



--------------------------------------------------------------------------------

by suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section 9.09. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

9.12 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees, independent auditors, legal counsel and other professional advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required by any regulatory
authority or required by applicable laws or regulations or by any subpoena or
similar legal process (provided that the Borrower to the extent reasonably
practicable is given written notice prior to such disclosure and provided,
further, that no such notice shall be required in respect of disclosures made to
regulatory authorities having jurisdiction over the Administrative Agent, any
Lender or any of their respective Affiliates, so long as only such information
is furnished that is legally required and reasonable efforts are made that such
information is accorded confidential treatment), (c) to any other party to this
Agreement, (d) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the

 

-60-



--------------------------------------------------------------------------------

enforcement of rights hereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, to (A) any
Lender who is an assignee of or Participant in, or any prospective Lender of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, provided that in the
case of any prospective swap or derivative transaction to be entered into by the
Borrower or any Subsidiary, such swap or derivative transaction is initiated by
the Borrower, (f) with the consent of the Borrower or (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower or its
Subsidiaries. For the purposes of this Section 9.12, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender from a public source prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is identified at the time of delivery as confidential.

9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), such Lender may be required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act and the Borrower
agrees to provide such information promptly upon the reasonable request of each
Lender.

[Remainder of page left blank intentionally; signature pages follow.]

 

-61-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CME GROUP INC.,

as Borrower

By:  

/s/ James E. Parisi

Name:   James E. Parisi Title:   Chief Financial Officer

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

By:  

/s/ Maryanne Fitzmaurice

Name:   Maryanne Fitzmaurice Title:   Senior Vice President

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Maryanne Fitzmaurice

Name:   Maryanne Fitzmaurice Title:   Senior Vice President

UBS SECURITIES LLC,

in its capacity as a Co-Syndication Agent

By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

SENIOR CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

BMO CAPITAL MARKETS,

in its capacity as a Co-Syndication Agent

By:  

/s/ Scott M. Ferris

Name:   Scott M. Ferris Title:   Managing Director

BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender

By:  

/s/ Scott M. Ferris

Name:   Scott M. Ferris Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

in its capacity as a Co-Syndication Agent and as a Lender

By:  

/s/ Christine Howatt

Name:   Christine Howatt Title:   Authorized Signatory

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ David Mahmood

Name:   David Mahmood Title:   Managing Director

 

SENIOR CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ James N. DeVries

Name:   James N. DeVries Title:   Senior Vice President

LLOYDS TSB BANK PLC,

as a Lender

By:  

/s/ Elaine B. Kallenbach

Name:   Elaine B. Kallenbach Title:   Associate Director   Financial
Institutions, USA K027 By:  

/s/ Michael J. Gilligan

Name:   Michael J. Gilligan Title:   Managing Director   Financial Institutions,
USA G311

LEHMAN BROTHERS COMMERCIAL BANK,

as a Lender

By:  

/s/ Brian Halbeisen

Name:   Brian Halbeisen Title:   Vice President / Credit Officer

COMMONWEALTH BANK OF AUSTRAILIA,

as a Lender

By:  

/s/ Guy Buxton

Name:   Guy Buxton Title:   Risk Executive

SVENSKA HANDELSBANKEN,

as a Lender

By:  

/s/ Richard Johnson

Name:   Richard Johnson Title:   Senior Vice President By:  

/s/ Mieko Miyamoto

Name:   Mieko Miyamoto Title:   Assistant Vice President

 

SENIOR CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TD BANK, NA,

as a Lender

By:  

/s/ Todd S. Sturza

Name:   Todd S. Sturza Title:   Regional Vice President

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ Terence R. Law

Name:   Terence R. Law Title:   Vice President

WILLIAM STREET LLC,

as a Lender

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

PNC BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Carolyn B. Schwarz

Name:   Carolyn B. Schwarz Title:   Vice President

BANK OF CHINA, NEW YORK BRANCH,

as a Lender

By:  

/s/ Xiaojing Li

Name:   Xiaojing Li Title:   General Manager

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Jaron Montgomery

Name:   Jaron Montgomery Title:   Vice President

 

SENIOR CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF COMMUNICATIONS CO., LTD.,

NEW YORK BRANCH,

as a Lender

By:  

/s/ Shelley He

Name:   Shelley He Title:   Deputy General Manager

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH,

as a Lender

By:  

/s/ Jim C.Y. Chen

Name:   Jim C.Y. Chen Title:   Vice President & General Manager

FIRST COMMERCIAL BANK NEW YORK

AGENCY,

as a Lender

By:  

/s/ May Hsiao

Name:   May Hsiao Title:   Assistant General Manager

MEGA INTERNATIONAL COMMERCIAL

BANK CO., LTD. NEW YORK BRANCH,

as a Lender

By:  

/s/ Tsang-Pei Hsu

Name:   Tsang-Pei Hsu Title:   VP & Deputy General Manager

THE CHIBA BANK, LTD., NEW YORK BRANCH,

as a Lender

By:  

/s/ Akihiro Watanabe

Name:   Akirhiro Watanabe Title:   Senior Deputy General Manager

 

SENIOR CREDIT AGREEMENT

Signature Page